Reasons for Allowance
Claims 1, 3-4, 6, 9 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Kohro et al. (US 2010/0010115) requires acidic monomers; when the amount of acidic monomers is below 0.05 wt% the adherability is lowered [abstract, 0049-0050, 0059, 0061].
Kashiki et al. (JP 2016-113438) {English machine translation for citation} discloses two paste dental compositions [0009], wherein Example 4 contains Paste 1 and Paste 2 [Ex. 4; 0052-0064; Table 1, Ex. 4].  Paste 1 contains 37.5 parts by weight {pbw} Bis-GMA (2,2-bis[4-(3-methacryloyl-2-hydroxypropoxy)-phenyl]-propane [0012]), 37.5 pbw D2.6E, 15 pbw 3G, 10 pbw HEMA 1.50 pbw BPO (benzoyl peroxide [0056]) and 240 pbw B-1 (barium glass [0053-0054].  Paste 2 contains 37.5 parts by weight {pbw} Bis-GMA (2,2-bis[4-(2-hydroxy-3-methacryloylpropoxy)-phenyl]-propane [0070]), 37.5 pbw D2.6E, 15 pbw 3G, 10 pbw HEMA 1.0 pbw DEPT (diethanol-p-toluidine [0056]) and 240 pbw B-1.  Kashiki et al. (JP ‘438) does not disclose a dispersion of 1.0 g of filler B-1 in a mixed solution of 40 g of distilled water and 10 g of ethanol has a pH-value in the range from 7.5 to 9.0 after stirring for 1 hour.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is 3/18/21 has been entered.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767